DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-31 of U.S. Patent No. 10,400,096. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘096 recite a method of  a heterophasic polymer composition comprising (a) a propylene polymer phase comprising propylene polymers selected from the group consisting of polypropylene homopolymers and copolymers of propylene and up to 50 weight % of ethylene and/or C.sub.4-C.sub.10 α-olefin monomers, and (b) an ethylene polymer phase comprising ethylene polymers selected from the group consisting of ethylene homopolymers and copolymers of ethylene and C3-C10 α-olefin monomers, provided that the ethylene content of the ethylene polymer phase is at least 8 weight %, and further provided that the propylene content of the propylene polymer phase is greater than the propylene content of the ethylene polymer phase, and wherein the composition further comprises propylene polymers bonded to ethylene polymers by a compatibilizing agent, wherein the compatibilizing agent is selected from the group consisting of 4-((4-vinylbenzyl)oxy)-2,2,6,6-tetramethylpiperidine-1-oxyl; 4,4′-((bicyclo[2.2.11hept-5-ene-2,3-diylbis(oxy))bis(2,2,6,6-tetramethylpiperidin-1-oxyl); N-tert-Butyl-α-phenylnitrone; and mixtures thereof. N-tert-butyl-α-phenylnitrone is a nitrone containing a double bond that falls in instant claim 32.

Claims 32-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of U.S. Patent No. 11,248,114. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘114 recite a method of  a heterophasic polymer composition comprising (a) a propylene polymer phase comprising propylene polymers selected from the group consisting of polypropylene homopolymers and copolymers of propylene and up to 50 weight % of ethylene and/or C.sub.4-C.sub.10 α-olefin monomers, and (b) an ethylene polymer phase comprising ethylene polymers selected from the group consisting of ethylene homopolymers and copolymers of ethylene and C.sub.3-C.sub.10 α-olefin monomers, provided that the ethylene content of the ethylene polymer phase is at least 8 weight %, and further provided that the propylene content of the propylene polymer phase is greater than the propylene content of the ethylene polymer phase, and wherein the composition further comprises propylene polymers bonded to ethylene polymers by a compatibilizing agent, wherein the compatibilizing agent includes N-tert-Butyl-α-phenylnitrone. N-tert-Butyl-α-phenylnitrone is a nitrone containing a double bond that falls in instant claim 32.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The disclosures of the prior-filed applications, Application No. 14/641,719 and 16/531,643, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Instant claim 32 recites “the compatibilizing agent is selected from the group consisting of compounds that have (i) at least one nitrone group; and (ii) at least one unsaturated bond capable of undergoing a radical addition reaction”. There is no explicit support present in the parent applications for this limitation. The only nitrone present is recited as an example of suitable compatibilizing agents, N-tert-butyl-α-phenylnitrone. This only has a single nitrone present. In the Remarks filed on 2/3/2022, Applicant directs attention to pg. 11-12 of the instant specification for support. However, these pages teach “at least one nitroxide radical or a moiety capable of producing at least one nitroxide radical while being melt mixed with the heterophasic polyolefin polymer composition” and provide no discussion with respect to nitrones other than giving a single specific compound N-tert-butyl-α-phenylnitrone.
Thus, the limitation regarding “the compatibilizing agent is selected from the group consisting of compounds that have (i) at least one nitrone group; and (ii) at least one unsaturated bond capable of undergoing a radical addition reaction” is not supported by the prior filed applications and the claims of the instant application are given the priority date of the instant application, 2/3/2022. As the above limitation was originally filed with this application, a new matter rejection is not proper.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The claimed limitation regarding “the compatibilizing agent is selected from the group consisting of compounds that have (i) at least one nitrone group; and (ii) at least one unsaturated bond capable of undergoing a radical addition reaction” present in claim 32 does not have proper antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the compatibilizing agent is selected from the group consisting of compounds that have (i) at least one nitrone group; and (ii) at least one unsaturated bond capable of undergoing a radical addition reaction”.
Claim 32 is indefinite for using Markush language improperly. A Markush group recites a list of alternatively useable members. See MPEP 2117. In this case, the Markush group does not give a list of alternative members. Rather, it gives a single member, compounds that have (i) at least one nitrone group; and (ii) at least one unsaturated bond capable of undergoing a radical addition reaction. The instant specification makes it clear that the compatibilizing agent has both of these features. See instant specification, pg. 9-10. Additionally, see the Remarks filed on 2/3/2022. Given that Markush language usually lists more than one species which are separated by an “and”, use of Markush language could cause confusion as to whether limitations (i) and (ii) are in the alternative or not. Therefore, claim 32 and all dependent claims are indefinite.
Additionally, claim 32 is indefinite because it is unclear whether the (ii) unsaturated bond is distinct from the (i) nitrone group. A nitrone group is a C=N+-O- group which (a) contains an unsaturated (double) bond and (b) is capable of undergoing a radical addition reaction. Thus, it appears that the limitation (i) ‘nitrone’ necessarily satisfies the limitation (ii) at least one unsaturated bond capable of undergoing a radical addition reaction. The instant specification does not clarify the issue. Several nitroxides are exemplified that have a nitroxide and a polymerizable double bond (such as a methacryloyl group). However, a nitroxide falls outside the scope of a nitrone. The exemplified nitrone is N-tert-butyl-α-phenylnitrone which has one C=N double bond and a phenyl ring: 
    PNG
    media_image1.png
    219
    132
    media_image1.png
    Greyscale
. Radical addition is possible to both the nitrone group and the C=C bonds of the phenyl group. Thus, the specification provides no clarity regarding this issue.
Claim 32 could be interpreted to mean that the nitrone group meets limitation (ii) at least one unsaturated bond capable of undergoing a radical addition reaction or that a separate unsaturated group (such as a phenyl group) must be present in addition to the nitrone group. Because more than one interpretation is possible, claim 32 and all dependent claims are indefinite. For the purpose of the instant Office Action, the claim is interpreted to mean the nitrone double bond meets the limitation (ii) at least one unsaturated bond.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 46 recites the unsaturated bond is a double bond. However, a nitrone is an unsaturated double bond. Therefore, claim 46 does not further limit claim 32. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 2015/0259453).
It is noted that Peterson has a publication date of 9/17/2015, prior to the filing date of the instant application (2/3/2022). See the above discussion regarding priority.
Peterson teaches a  method of making a heterophasic polyolefin polymer composition obtained by the process comprising the steps of: (a) providing a propylene polymer phase comprising propylene polymers selected from the group consisting of polypropylene homopolymers and copolymers of propylene and up to 50 weight % of ethylene and/or C4-C10 alpha-olefins, and an ethylene polymer phase comprising ethylene polymers selected from the group consisting of ethylene homopolymers and copolymers of ethylene and C3-C10 alpha-olefins provided that the ethylene content of the ethylene polymer phase is at least 8 weight %, (b) providing a compatibilizing agent, wherein the compatibilizing agent is selected from the group consisting of compounds that have (i) at least one nitroxide radical or are capable of producing at least one nitroxide radical while being melt compounded with the polyolefin polymer composition; and (ii) at least one unsaturated bond capable of undergoing a radical addition reaction; and (c) mixing the propylene polymer phase, the ethylene polymer phase and the compatibilizing agent, in the presence of free carbon radicals, whereby the compatibilizing agent reacts with propylene polymers and ethylene polymers thereby bonding propylene polymers to ethylene polymers, and whereby the propylene polymer phase and the ethylene polymer phase form a heterophasic composition (claim 26). Peterson teaches a specific example of a suitable compatibilizing agent is N-tert-butyl-α-phenylnitrone (¶ 39, claims 8, 19) which falls in the scope of the claimed compatibilizing agent and has a double bond. 
While Peterson does not provide an example using a nitrone, the discussion in Peterson lists five specific compatibilizing agents, one of which is N-tert-butyl-α-phenylnitrone. Thus, the use of a nitrone is taught with sufficient specificity to anticipate the instant claims.
Peterson teaches the propylene polymer phase, the ethylene polymer phase and the compatibilizing agent are mixed in the presence of free carbon radicals by melt compounding, and the composition is heterophasic at 25˚C (claim 27).
Regarding claims 34 and 39, Peterson teaches the propylene polymer phase is the continuous phase and the propylene content of the propylene polymer phase is 80 weight % or greater, and the ethylene polymer phase is the discontinuous phase and the ethylene polymers are copolymers of ethylene and C3-10 alpha-olefins having an ethylene content of from 8 to 80 weight % (claim 28).
Regarding claim 35, Peterson teaches the polypropylene phase and the ethylene phase are provided to the mixture as a heterophasic impact copolymer obtained by operating in at least two polymerization stages (claim 29).
Regarding claim 36, Peterson teaches the nitroxide radical of the compatibilizing agent reacts with and is bonded to a propylene polymer and the unsaturated bond reacts with and is bonded to an ethylene polymer (claim 30).
Regarding claim 37, Peterson teaches the compatibilizing agent is present in the heterophasic polyolefin polymer composition in a concentration of from 10 ppm to 5 weight %, based on the total weight of the composition, and wherein a reaction between the unsaturated bond of the compatibilizing agent and the ethylene polymer is conducted in the presence of a free radical generator selected from the group consisting of organic peroxides incorporating one or more O--O bonds, and the compatibilizing agent and the organic peroxide are present in a molar ratio to the O--O bonds of 1:10 to 10:1 (claim 31).
Regarding claim 38, Peterson teaches the discontinuous phase is from 5 to 35 wt% (¶ 27).
Regarding claim 40, Peterson teaches the ethylene polymer phase may be from 5 to 80 wt% (¶ 24).
Regarding claim 41, Peterson teaches the ethylene polymers are selected from the group consisting of ethylene-propylene elastomers, ethylene-butene elastomers, ethylene-hexene elastomers, ethylene-octene elastomers, and mixtures thereof (claim 2).
Regarding claim 42, Peterson teaches the ethylene content of the heterophasic polyolefin polymer composition is from 5 to 60 weight %, based on the total weight of propylene polymers and ethylene polymers in the composition (claim 4).
Regarding claims 43-44, Peterson teaches the propylene content of the propylene polymer phase is 80 weight % or greater and the ethylene polymer phase is a discontinuous phase in the heterophasic polyolefin polymer composition (claims 5-6).
Regarding claim 45, Peterson teaches the compatibilizing agent is present in the heterophasic polyolefin polymer composition in a concentration of from 10 ppm to 5 weight %, based on the total weight of the composition (claim 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764